Citation Nr: 0635090	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines

The appellant perfected her appeal and elected to have the 
case decided without a hearing.


FINDINGS OF FACT

1.  In an unappealled March 1995 decision, the RO declined to 
reopen the appellant's claim for VA benefits for lack of new 
and material evidence to support a finding that the 
appellant's husband rendered valid service in the U. S. Armed 
Forces for the Far East (USAFFE).

2.  Additional evidence received subsequent to the March 1995 
RO decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to VA benefits.


CONCLUSION OF LAW

1.  The March 1995 RO decision declining to reopen the issue 
of entitlement to VA benefits for lack of new and material 
evidence is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence received since the March 1995 RO decision is not 
new and material and the appellant's claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to 
a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to eligibility for VA benefits.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's husband, who she claims served with the 
United States Armed Forces from December 1941 to August 1947, 
has no recognized service with the latter.  Therefore, he 
will hereinafter be referred to as the appellant's husband.

The appellant essentially contends that affidavits from 
Philippine agencies, signed by her and by individuals who 
served with her father, are new and material evidence.

The Board notes that in February 1971 and in January 1975, 
the RO denied the appellant's claim for entitlement to 
payment of burial benefits after finding that her husband had 
no recognized service with the Armed Forces of the United 
States and was not a veteran so as to confer eligibility to 
VA benefits.  Thereafter, in January 1990, the RO denied the 
appellant's claim for VA benefits.

In a January 1995 decision, the RO denied the appellant's 
application to reopen the claim for entitlement to VA 
benefits on the basis that there was no new and material 
evidence to substantiate a finding that her husband had 
recognized service with the Armed Forces of the United 
States.  That decision is final based on the evidence of 
record at that time.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

As a result, the appellant's claim for VA benefits may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Board notes that prior to the January 1995 
decision the record contained verification that the 
appellant's husband did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The United States Army Reserve Personnel Center responded 
with a negative certification.

The evidence of record since the January 1995 rating decision 
consists of a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a surviving Spouse; certification of the appellant's 
husband's military service by the General Headquarters Armed 
Forces of the Philippines, Office of the Adjutant General, 
dated in April 1970 and November 2002; Philippine Army 
certification dated in December 1939; certificates for the 
appellant's husband's birth, marriage, children's births and 
death; joint affidavit from comrades A.M. and F.U., executed 
in October 2003; the appellant's signed affidavit executed in 
October 2003; the Veterans Claims Settlement Staff (VCSS) 
Form No. 3, dated in April 1968, and; statements from the 
appellant.  

The additional evidence may be new in that it was not 
previously of record.  However, it is not  material because 
the evidence does not change the basic problem in this case - 
the appellant's husband's lack of qualifying active service, 
which was the basis for the prior denial of the claim.  Only 
service department records can establish if and when a person 
served on qualifying active service.  Venturella v. Gober, 11 
Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  The service department's findings are binding 
and conclusive upon VA and VA does not have the authority to 
alter the findings of the service department.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  In the present case, 
prior to the January 1995 RO decision, the United States Army 
Reserve Personnel Center certified that the appellant's 
husband did not have recognized service, and the documents 
submitted after the January 1995 RO decision cannot verify 
his service.  These documents submitted are either not 
pertinent to the issue of service or are not considered 
effective evidence to support the appellant's contention that 
her husband had active service with the United States Armed 
Forces.  Due to the lack of verification of recognized 
service by the service department, the Board finds it 
unnecessary to itemize and separately discuss each piece of 
"new evidence" in the current decision.

The Board recognizes that the appellant believes that her 
husband served with the United States Armed Forces.  However, 
as previously noted, only service department verification can 
establish that her husband served in the United States Armed 
Forces; VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served with the United States 
Armed Forces.  Duro, 2 Vet. App. at 532.  Therefore, the 
Board cannot accept verification from lay persons, the 
appellant, or Philippine agencies as proof of service.

Accordingly, as the appellant has not submitted new and 
material evidence relevant to the nature of her husband's 
service, the appellant's claim is not reopened and the Board 
does not need to address the claim on its merits.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38. C.F.R. 3.156 
(2005).


ORDER

New and material evidence not having been presented to reopen 
a claim for entitlement to VA benefits is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


